DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 12/09/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-6, 8-15 and the 35 USC 103 rejections of claims 7 and 16-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein at least one magnetic tunnel junctions (MTJ), the at least one MTJ comprising: a free layer having a first edge and a second edge, the free layer having a thickness of about 100 A or more and having a width and a height with a width-to- height aspect ratio of about 4:1 or more, a first hard bias element positioned proximate the first edge of the free layer; and a second hard bias element positioned proximate the second edge of the free layer.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein a plurality of magnetoresistance legs, each magnetoresistance leg comprising a plurality of magnetic tunnel junctions (MTJs) coupled in series, at least one of the plurality of MTJs comprises a free layer formed as a strip with a substantially single magnetic domain provided by 
Claims 11-15 depend from allowed claim 10 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements comprising two positive polarity magnetoresistance legs, each positive polarity magnetoresistance leg comprising a first plurality of magnetic tunnel junctions (MTJs) coupled in series, and two negative polarity magnetoresistance legs, each negative polarity magnetoresistance leg comprising a second plurality of magnetic tunnel junctions (MTJs) coupled in series, wherein at least one of the MTUJs of the first plurality of MTJs and at least one of MTJs of the second plurality of MTJs each comprises a free layer formed as a strip with a substantially single magnetic domain provided by shape anisotropy of the strip and by a first hard bias element at one end of the strip and a second hard bias element at another end of the strip, wherein each of the positive polarity magnetoresistance legs and each of the negative polarity magnetoresistance legs provides a substantially hysteresis-free response to an external magnetic field.
Claims 17-20 depend from allowed claim 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2019/0295615 discloses a perpendicularly magnetized magnetic tunnel junction (p-MTJ) for use in memory device has alloy (Hk) enhancing layer that induces perpendicular magnetic anisotropy (PMA) at interface with second surface of free layer.


US PUB 2017/0301855 discloses a seed layer stack in e.g. magnetic element, contains seed layers comprising magnesium, magnesium nitride, or magnesium alloy with one of aluminum, titanium, tantalum, hafnium, chromium, zirconium, niobium and zinc on substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858